Case 2:20-cv-01638-DWL Document 22-2 Filed 09/18/20 Page 1 of 8




                EXHIBIT 3
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 2 of 8
                                                                       Help Center


                                                                    How can we help?




                       Help Center — Privacy and Safety Center


                       Community Guidelines                Data Policy

                       Controlling Your Visibility
                                                            This policy describes the information we process to support Facebook, Instagram,
                                                            Messenger and other products and features offered by Facebook (Facebook Products or
                       Learn How to Address Abuse           Products). You can find additional tools and information in the Facebook Settings and
                                                            Instagram Settings.
                       Blocking People


                       Safety Tips
                                                            I. What kinds of information do we collect?
                                                            To provide the Facebook Products, we must process information about you. The types of
                       Tips for Parents
                                                            information we collect depend on how you use our Products. You can learn how to
                                                            access and delete information we collect by visiting the Facebook Settings and
                       Information for Law Enforcement      Instagram Settings.


                       Report Something                          Things you and others do and provide.

                                                                       Information and content you provide. We collect the content,
                       Sharing Photos Safely                           communications and other information you provide when you use our
                                                                       Products, including when you sign up for an account, create or share
                       About Eating Disorders                          content, and message or communicate with others. This can include
                                                                       information in or about the content you provide (like metadata), such as

                       Data Policy
                                                                       the location of a photo or the date a file was created. It can also include
                                                                       what you see through features we provide, such as our camera, so we
                                                                       can do things like suggest masks and filters that you might like, or give
                       Terms of Use
                                                                       you tips on using camera formats. Our systems automatically process
                                                                       content and communications you and others provide to analyze context
                       Platform Policy                                 and what's in them for the purposes described below. Learn more about
                                                                       how you can control who can see the things you share.
                       Community Payments Terms
                                                                             Data with special protections: You can choose to provide
                                                                             information in your Facebook profile fields or Life Events about
                       Back
                                                                             your religious views, political views, who you are "interested in," or
                                                                             your health. This and other information (such as racial or ethnic
                                                                             origin, philosophical beliefs or trade union membership) could be
                                                                             subject to special protections under the laws of your country.

                                                                       Networks and connections. We collect information about the people,
                                                                       Pages, accounts, hashtags and groups you are connected to and how
                                                                       you interact with them across our Products, such as people you
                                                                       communicate with the most or groups you are part of. We also collect
                                                                       contact information if you choose to upload, sync or import it from a
                                                                       device (such as an address book or call log or SMS log history), which
                                                                       we use for things like helping you and others find people you may know
                                                                       and for the other purposes listed below.

                                                                       Your usage. We collect information about how you use our Products,
                                                                       such as the types of content you view or engage with; the features you
                                                                       use; the actions you take; the people or accounts you interact with; and
                                                                       the time, frequency and duration of your activities. For example, we log
                                                                       when you're using and have last used our Products, and what posts,
                                                                       videos and other content you view on our Products. We also collect
                                                                       information about how you use features like our camera.

                                                                       Information about transactions made on our Products. If you use our
                                                                       Products for purchases or other financial transactions (such as when
                                                                       you make a purchase in a game or make a donation), we collect
                                                                       information about the purchase or transaction. This includes payment
                                                                       information, such as your credit or debit card number and other card
                                                                       information; other account and authentication information; and billing,
                                                                       shipping and contact details.

                                                                       Things others do and information they provide about you. We also
                                                                       receive and analyze content, communications and information that
                                                                       other people provide when they use our Products. This can include
                                                                       information about you, such as when others share or comment on a
                                                                       photo of you, send a message to you, or upload, sync or import your
                                                                       contact information.



                                                                 Device Information

https://help.instagram.com/155833707900388                                                                                                            1/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 3 of 8
                                                                       Help Center
                                                  As described below, we collect information from and about the computers,
                                                  phones, connected TVs and other web-connected devices you use that
                                                  integrate with our Products, and we combine this information across different
                                                  devices you use. For example, we use information collected about your use
                                                  of our Products on your phone to better personalize the content (including
                                                  ads) or features you see when you use our Products on another device, such
                                                  as your laptop or tablet, or to measure whether you took an action in
                                                  response to an ad we showed you on your phone on a different device.

                                                  Information we obtain from these devices includes:

                                                        Device attributes: information such as the operating system, hardware
                                                        and software versions, battery level, signal strength, available storage
                                                        space, browser type, app and file names and types, and plugins.

                                                        Device operations: information about operations and behaviors
                                                        performed on the device, such as whether a window is foregrounded or
                                                        backgrounded, or mouse movements (which can help distinguish
                                                        humans from bots).

                                                        Identifiers: unique identifiers, device IDs, and other identifiers, such as
                                                        from games, apps or accounts you use, and Family Device IDs (or other
                                                        identifiers unique to Facebook Company Products associated with the
                                                        same device or account).

                                                        Device signals: Bluetooth signals, and information about nearby Wi-Fi
                                                        access points, beacons, and cell towers.

                                                        Data from device settings: information you allow us to receive through
                                                        device settings you turn on, such as access to your GPS location,
                                                        camera or photos.

                                                        Network and connections: information such as the name of your
                                                        mobile operator or ISP, language, time zone, mobile phone number, IP
                                                        address, connection speed and, in some cases, information about other
                                                        devices that are nearby or on your network, so we can do things like
                                                        help you stream a video from your phone to your TV.

                                                        Cookie data: data from cookies stored on your device, including cookie
                                                        IDs and settings. Learn more about how we use cookies in the
                                                        Facebook Cookies Policy and Instagram Cookies Policy.



                                                  Information from partners.
                                                  Advertisers, app developers, and publishers can send us information through
                                                  Facebook Business Tools they use, including our social plug-ins (such as the
                                                  Like button), Facebook Login, our APIs and SDKs, or the Facebook pixel.
                                                  These partners provide information about your activities off Facebook—
                                                  including information about your device, websites you visit, purchases you
                                                  make, the ads you see, and how you use their services—whether or not you
                                                  have a Facebook account or are logged into Facebook. For example, a game
                                                  developer could use our API to tell us what games you play, or a business
                                                  could tell us about a purchase you made in its store. We also receive
                                                  information about your online and offline actions and purchases from third-
                                                  party data providers who have the rights to provide us with your information.

                                                  Partners receive your data when you visit or use their services or through
                                                  third parties they work with. We require each of these partners to have lawful
                                                  rights to collect, use and share your data before providing any data to us.
                                                  Learn more about the types of partners we receive data from.

                                                  To learn more about how we use cookies in connection with Facebook
                                                  Business Tools, review the Facebook Cookies Policy and Instagram Cookies
                                                  Policy.




                                             II. How do we use this information?
                                             We use the information we have (subject to choices you make) as described below and
                                             to provide and support the Facebook Products and related services described in the
                                             Facebook Terms and Instagram Terms. Here's how:

                                                  Provide, personalize and improve our Products.
                                                  We use the information we have to deliver our Products, including to
                                                  personalize features and content (including your News Feed, Instagram Feed,
                                                  Instagram Stories and ads) and make suggestions for you (such as groups or
                                                  events you may be interested in or topics you may want to follow) on and off
                                                  our Products. To create personalized Products that are unique and relevant to
                                                  you, we use your connections, preferences, interests and activities based on
                                                  the data we collect and learn from you and others (including any data with
                                                  special protections you choose to provide); how you use and interact with our

https://help.instagram.com/155833707900388                                                                                            2/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 4 of 8
                                                                       Help Center
                                                Products; and the people, places, or things you're connected to and
                                                interested in on and off our Products. Learn more about how we use
                                                information about you to personalize your Facebook and Instagram
                                                experience, including features, content and recommendations in Facebook
                                                Products; you can also learn more about how we choose the ads that you
                                                see.

                                                       Information across Facebook Products and devices: We connect
                                                       information about your activities on different Facebook Products and
                                                       devices to provide a more tailored and consistent experience on all
                                                       Facebook Products you use, wherever you use them. For example, we
                                                       can suggest that you join a group on Facebook that includes people
                                                       you follow on Instagram or communicate with using Messenger. We can
                                                       also make your experience more seamless, for example, by
                                                       automatically filling in your registration information (such as your phone
                                                       number) from one Facebook Product when you sign up for an account
                                                       on a different Product.

                                                       Location-related information: We use location-related information-such
                                                       as your current location, where you live, the places you like to go, and
                                                       the businesses and people you're near-to provide, personalize and
                                                       improve our Products, including ads, for you and others. Location-
                                                       related information can be based on things like precise device location
                                                       (if you've allowed us to collect it), IP addresses, and information from
                                                       your and others' use of Facebook Products (such as check-ins or events
                                                       you attend).

                                                       Product research and development: We use the information we have
                                                       to develop, test and improve our Products, including by conducting
                                                       surveys and research, and testing and troubleshooting new products
                                                       and features.

                                                       Face recognition: If you have it turned on, we use face recognition
                                                       technology to recognize you in photos, videos and camera experiences.
                                                       The face-recognition templates we create may constitute data with
                                                       special protections under the laws of your country. Learn more about
                                                       how we use face recognition technology, or control our use of this
                                                       technology in Facebook Settings. If we introduce face-recognition
                                                       technology to your Instagram experience, we will let you know first, and
                                                       you will have control over whether we use this technology for you.

                                                       Ads and other sponsored content: We use the information we have
                                                       about you-including information about your interests, actions and
                                                       connections-to select and personalize ads, offers and other sponsored
                                                       content that we show you. Learn more about how we select and
                                                       personalize ads, and your choices over the data we use to select ads
                                                       and other sponsored content for you in the Facebook Settings and
                                                       Instagram Settings.



                                                Provide measurement, analytics, and other business services.
                                                We use the information we have (including your activity off our Products, such
                                                as the websites you visit and ads you see) to help advertisers and other
                                                partners measure the effectiveness and distribution of their ads and services,
                                                and understand the types of people who use their services and how people
                                                interact with their websites, apps, and services. Learn how we share
                                                information with these partners.



                                                Promote safety, integrity and security.
                                                We use the information we have to verify accounts and activity, combat
                                                harmful conduct, detect and prevent spam and other bad experiences,
                                                maintain the integrity of our Products, and promote safety and security on and
                                                off of Facebook Products. For example, we use data we have to investigate
                                                suspicious activity or violations of our terms or policies, or to detect when
                                                someone needs help. To learn more, visit the Facebook Security Help Center
                                                and Instagram Security Tips.



                                                Communicate with you.
                                                We use the information we have to send you marketing communications,
                                                communicate with you about our Products, and let you know about our
                                                policies and terms. We also use your information to respond to you when you
                                                contact us.



                                                Research and innovate for social good.



https://help.instagram.com/155833707900388                                                                                          3/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 5 of 8
                                                                       Help Center
                                                  We use the information we have (including from research partners we
                                                  collaborate with) to conduct and support research and innovation on topics of
                                                  general social welfare, technological advancement, public interest, health and
                                                  well-being. For example, we analyze information we have about migration
                                                  patterns during crises to aid relief efforts. Learn more about our research
                                                  programs.




                                             III. How is this information shared?
                                             Your information is shared with others in the following ways:

                                             Sharing on Facebook Products

                                                  People and accounts you share and communicate with

                                                  When you share and communicate using our Products, you choose the
                                                  audience for what you share. For example, when you post on Facebook, you
                                                  select the audience for the post, such as a group, all of your friends, the
                                                  public, or a customized list of people. Similarly, when you use Messenger or
                                                  Instagram to communicate with people or businesses, those people and
                                                  businesses can see the content you send. Your network can also see actions
                                                  you have taken on our Products, including engagement with ads and
                                                  sponsored content. We also let other accounts see who has viewed their
                                                  Facebook or Instagram Stories.

                                                  Public information can be seen by anyone, on or off our Products, including if
                                                  they don't have an account. This includes your Instagram username; any
                                                  information you share with a public audience; information in your public
                                                  profile on Facebook; and content you share on a Facebook Page, public
                                                  Instagram account or any other public forum, such as Facebook Marketplace.
                                                  You, other people using Facebook and Instagram, and we can provide access
                                                  to or send public information to anyone on or off our Products, including in
                                                  other Facebook Company Products, in search results, or through tools and
                                                  APIs. Public information can also be seen, accessed, reshared or downloaded
                                                  through third-party services such as search engines, APIs, and offline media
                                                  such as TV, and by apps, websites and other services that integrate with our
                                                  Products.

                                                  Learn more about what information is public and how to control your visibility
                                                  on Facebook and Instagram.

                                                  Content others share or reshare about you

                                                  You should consider who you choose to share with, because people who can
                                                  see your activity on our Products can choose to share it with others on and off
                                                  our Products, including people and businesses outside the audience you
                                                  shared with. For example, when you share a post or send a message to
                                                  specific friends or accounts, they can download, screenshot, or reshare that
                                                  content to others across or off our Products, in person or in virtual reality
                                                  experiences such as Facebook Spaces. Also, when you comment on
                                                  someone else's post or react to their content, your comment or reaction is
                                                  visible to anyone who can see the other person's content, and that person
                                                  can change the audience later.

                                                  People can also use our Products to create and share content about you with
                                                  the audience they choose. For example, people can share a photo of you in a
                                                  Story, mention or tag you at a location in a post, or share information about
                                                  you in their posts or messages. If you are uncomfortable with what others
                                                  have shared about you on our Products, you can learn how to report the
                                                  content.

                                                  Information about your active status or presence on our Products.

                                                  People in your networks can see signals telling them whether you are active
                                                  on our Products, including whether you are currently active on Instagram,
                                                  Messenger or Facebook, or when you last used our Products.

                                                  Apps, websites, and third-party integrations on or using our Products.

                                                  When you choose to use third-party apps, websites, or other services that
                                                  use, or are integrated with, our Products, they can receive information about
                                                  what you post or share. For example, when you play a game with your
                                                  Facebook friends or use a Facebook Comment or Share button on a website,
                                                  the game developer or website can receive information about your activities
                                                  in the game or receive a comment or link that you share from the website on
                                                  Facebook. Also, when you download or use such third-party services, they
                                                  can access your public profile on Facebook, and any information that you
                                                  share with them. Apps and websites you use may receive your list of
                                                  Facebook friends if you choose to share it with them. But apps and websites
                                                  you use will not be able to receive any other information about your
                                                  Facebook friends from you, or information about any of your Instagram


https://help.instagram.com/155833707900388                                                                                          4/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 6 of 8
                                                                       Help Center
                                                 followers (although your friends and followers may, of course, choose to
                                                 share this information themselves). Information collected by these third-party
                                                 services is subject to their own terms and policies, not this one.

                                                 Devices and operating systems providing native versions of Facebook and
                                                 Instagram (i.e. where we have not developed our own first-party apps) will
                                                 have access to all information you choose to share with them, including
                                                 information your friends share with you, so they can provide our core
                                                 functionality to you.

                                                 Note: We are in the process of restricting developers’ data access even
                                                 further to help prevent abuse. For example, we will remove developers'
                                                 access to your Facebook and Instagram data if you haven't used their app in
                                                 3 months, and we are changing Login, so that in the next version, we will
                                                 reduce the data that an app can request without app review to include only
                                                 name, Instagram username and bio, profile photo and email address.
                                                 Requesting any other data will require our approval.

                                                 New owner.

                                                 If the ownership or control of all or part of our Products or their assets
                                                 changes, we may transfer your information to the new owner.



                                             Sharing with Third-Party Partners

                                                 We work with third-party partners who help us provide and improve our
                                                 Products or who use Facebook Business Tools to grow their businesses,
                                                 which makes it possible to operate our companies and provide free services
                                                 to people around the world. We don't sell any of your information to anyone,
                                                 and we never will. We also impose strict restrictions on how our partners can
                                                 use and disclose the data we provide. Here are the types of third parties we
                                                 share information with:

                                                 Partners who use our analytics services.

                                                 We provide aggregated statistics and insights that help people and
                                                 businesses understand how people are engaging with their posts, listings,
                                                 Pages, videos and other content on and off the Facebook Products. For
                                                 example, Page admins and Instagram business profiles receive information
                                                 about the number of people or accounts who viewed, reacted to, or
                                                 commented on their posts, as well as aggregate demographic and other
                                                 information that helps them understand interactions with their Page or
                                                 account.

                                                 Advertisers.

                                                 We provide advertisers with reports about the kinds of people seeing their
                                                 ads and how their ads are performing, but we don't share information that
                                                 personally identifies you (information such as your name or email address that
                                                 by itself can be used to contact you or identifies who you are) unless you give
                                                 us permission. For example, we provide general demographic and interest
                                                 information to advertisers (for example, that an ad was seen by a woman
                                                 between the ages of 25 and 34 who lives in Madrid and likes software
                                                 engineering) to help them better understand their audience. We also confirm
                                                 which Facebook ads led you to make a purchase or take an action with an
                                                 advertiser.

                                                 Measurement partners.

                                                 We share information about you with companies that aggregate it to provide
                                                 analytics and measurement reports to our partners.

                                                 Partners offering goods and services in our Products.

                                                 When you subscribe to receive premium content, or buy something from a
                                                 seller in our Products, the content creator or seller can receive your public
                                                 information and other information you share with them, as well as the
                                                 information needed to complete the transaction, including shipping and
                                                 contact details.

                                                 Vendors and service providers.

                                                 We provide information and content to vendors and service providers who
                                                 support our business, such as by providing technical infrastructure services,
                                                 analyzing how our Products are used, providing customer service, facilitating
                                                 payments or conducting surveys.

                                                 Researchers and academics.

                                                 We also provide information and content to research partners and academics
                                                 to conduct research that advances scholarship and innovation that support
                                                 our business or mission, and enhances discovery and innovation on topics of
                                                 general social welfare, technological advancement, public interest, health and
                                                 well-being.

                                                 Law enforcement or legal requests.

https://help.instagram.com/155833707900388                                                                                         5/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 7 of 8
                                                                       Help Center
                                                  We share information with law enforcement or in response to legal requests
                                                  in the circumstances outlined below.

                                                  Learn more about how you can control the information about you that you or
                                                  others share with third-party partners in the Facebook Settings and Instagram
                                                  Settings.




                                             IV. How do the Facebook Companies work together?
                                             Facebook and Instagram share infrastructure, systems and technology with other
                                             Facebook Companies (which include WhatsApp and Oculus) to provide an innovative,
                                             relevant, consistent and safe experience across all Facebook Company Products you
                                             use. We also process information about you across the Facebook Companies for these
                                             purposes, as permitted by applicable law and in accordance with their terms and policies.
                                             For example, we process information from WhatsApp about accounts sending spam on
                                             its service so we can take appropriate action against those accounts on Facebook,
                                             Instagram or Messenger. We also work to understand how people use and interact with
                                             Facebook Company Products, such as understanding the number of unique users on
                                             different Facebook Company Products.




                                             V. How can I manage or delete information about me?
                                             We provide you with the ability to access, rectify, port and erase your data. Learn more in
                                             your Facebook Settings and Instagram Settings.

                                             We store data until it is no longer necessary to provide our services and Facebook
                                             Products, or until your account is deleted - whichever comes first. This is a case-by-case
                                             determination that depends on things like the nature of the data, why it is collected and
                                             processed, and relevant legal or operational retention needs. For example, when you
                                             search for something on Facebook, you can access and delete that query from within
                                             your search history at any time, but the log of that search is deleted after 6 months. If you
                                             submit a copy of your government-issued ID for account verification purposes, we delete
                                             that copy 30 days after submission. Learn more about deletion of content you have
                                             shared and cookie data obtained through social plugins.

                                             When you delete your account, we delete things you have posted, such as your photos
                                             and status updates, and you won't be able to recover that information later. Information
                                             that others have shared about you isn't part of your account and won't be deleted. If you
                                             don't want to delete your account but want to temporarily stop using the Products, you
                                             can deactivate your account instead. To delete your account at any time, please visit the
                                             Facebook Settings and Instagram Settings.




                                             VI. How do we respond to legal requests or prevent harm?
                                             We access, preserve and share your information with regulators, law enforcement or
                                             others:

                                                  In response to a legal request (like a search warrant, court order or subpoena) if we
                                                  have a good faith belief that the law requires us to do so. This may include
                                                  responding to legal requests from jurisdictions outside of the United States when
                                                  we have a good-faith belief that the response is required by law in that jurisdiction,
                                                  affects users in that jurisdiction, and is consistent with internationally recognized
                                                  standards.
                                                  When we have a good-faith belief it is necessary to: detect, prevent and address
                                                  fraud, unauthorized use of the Products, violations of our terms or policies, or other
                                                  harmful or illegal activity; to protect ourselves (including our rights, property or
                                                  Products), you or others, including as part of investigations or regulatory inquiries;
                                                  or to prevent death or imminent bodily harm. For example, if relevant, we provide
                                                  information to and receive information from third-party partners about the reliability
                                                  of your account to prevent fraud, abuse and other harmful activity on and off our
                                                  Products.

                                             Information we receive about you (including financial transaction data related to
                                             purchases made with Facebook) can be accessed and preserved for an extended period
                                             when it is the subject of a legal request or obligation, governmental investigation, or
                                             investigations of possible violations of our terms or policies, or otherwise to prevent
                                             harm. We also retain information from accounts disabled for terms violations for at least a
                                             year to prevent repeat abuse or other term violations.




                                             VII. How do we operate and transfer data as part of our global
                                             services?



https://help.instagram.com/155833707900388                                                                                                   6/7
8/20/2020             Case 2:20-cv-01638-DWL Document
                                               Data Policy |22-2     Filed
                                                             Instagram       09/18/20 Page 8 of 8
                                                                       Help Center
                                                                     We share information globally, both internally within the Facebook Companies, and
                                                                     externally with our partners and with those you connect and share with around the world
                                                                     in accordance with this policy. Your information may, for example, be transferred or
                                                                     transmitted to, or stored and processed in the United States or other countries outside of
                                                                     where you live for the purposes as described in this policy. These data transfers are
                                                                     necessary to provide the services set forth in the Facebook Terms and Instagram Terms
                                                                     and to globally operate and provide our Products to you. We utilize standard contract
                                                                     clauses, rely on the European Commission's adequacy decisions about certain countries,
                                                                     as applicable, and obtain your consent for these data transfers to the United States and
                                                                     other countries.




                                                                     VIII. How will we notify you of changes to this policy?
                                                                     We'll notify you before we make changes to this policy and give you the opportunity to
                                                                     review the revised policy before you choose to continue using our Products.




                                                                     IX. How to contact Facebook with questions
                                                                     You can learn more about how privacy works on Facebook and on Instagram. If you have
                                                                     questions about this policy, you can contact us as described below. We may resolve
                                                                     disputes you have with us in connection with our privacy policies and practices through
                                                                     TrustArc. You can contact TrustArc through its website.

                                                                     You can contact us online or by mail at:


                                                                     Facebook, Inc.
                                                                     ATTN: Privacy Operations
                                                                     1601 Willow Road
                                                                     Menlo Park, CA 94025



                                                                     Privacy Notice for California Residents
                                                                     If you are a California resident, you can learn more about your consumer privacy rights by
                                                                     reviewing the California Privacy Notice.


                                                                     Date of Last Revision: April 19, 2018




                      ABOUT US   HELP   API    JOBS   TERMS   PRIVACY                                                                                © 2020 INSTAGRAM, INC.


                      ENGLISH (US)   ESPAÑOL     FRANÇAIS (FRANCE)      中文(简体)     ‫اﻟﻌرﺑﯾﺔ‬   PORTUGUÊS (BRASIL)   한국어   ITALIANO   DEUTSCH    िह ी     日本語




https://help.instagram.com/155833707900388                                                                                                                                    7/7
